Order filed May 7, 2015




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00810-CR
                                   ____________

                      TIERRA NICOLE ALLEN, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


           On Appeal from the County Court at Law No 3 & Probate Ct
                            Brazoria County, Texas
                         Trial Court Cause No. 207295

                                     ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 6, a
video.
      The clerk of the County Court at Law No. 3 & Probate Ct is directed to
deliver to the Clerk of this court the original of State's Exhibit 6 on or before May
18, 2015. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit 6 to the
clerk of the County Court at Law No. 3 & Probate Ct.



                                               PER CURIAM